Citation Nr: 0604952	
Decision Date: 02/21/06    Archive Date: 02/28/06

DOCKET NO.  98-06 754A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in New York, New York


THE ISSUE

Entitlement to service connection for residuals of a left eye 
injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had active service from October 1943 to October 
1947.

This matter initially came before the Board of Veterans' 
Appeals (Board) from a June 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, which granted the veteran's petition to 
reopen his previously denied claim for service connection for 
a left eye disorder, but denied the claim on the merits.  

The veteran testified during a June 2000 hearing, before RO 
personnel; a transcript of that hearing is of record.

In August 2004, a Deputy Vice Chairman of the Board granted 
the veteran's motion to advance his case on the Board's 
docket, pursuant to 38 U.S.C.A. § 7107 (West 2002) and 
38 C.F.R. § 20.900(c) (2005).

In September 2004, the Board also reopened the claim, and 
then remanded to the RO the claim for service connection, on 
the merits, for it for additional development.  After 
accomplishing the requested action, the RO continued the 
denial of the claim, and returned the claim to the Board for 
further appellate consideration.  


FINDINGS OF FACT

1.  Although there is no documentation of a left eye injury 
in the service medical records, the assertions of the veteran 
and a fellow serviceman as to the veteran suffering an in-
service left eye injury on board a Navy ship in 1944 are 
credible and consistent with the circumstances of the 
veteran's service.

2.  The veteran suffered from a left eye disorder as early as 
1954, at which time it was noted that he had experienced 
progressive diminution of vision since service, and 
subsequently underwent left eye enucleation.

3.  Private and VA physicians have noted the lack of medical 
evidence of an in-service eye injury, but have found that the 
post-service left eye problems and ultimate enucleation 
consistent with the in-service left eye injury the veteran 
described.


CONCLUSION OF LAW

With resolution of all reasonable doubt in the veteran's 
favor, the criteria for service connection for left eye 
enucleation as a residual of a left eye injury are met.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002). To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify him what evidence will be obtained 
by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, and in view of the 
Board's favorable disposition of the claim for service 
connection, the Board finds that all notification and 
development action needed to fairly adjudicate the claim has 
been accomplished.

II.  Analysis

Service connection may be granted for disability resulting 
from a disease contracted or an injury sustained while on 
active duty in the military.  See 38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a).  When a disease is shown to be chronic 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service-
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  When such chronicity in 
service is not adequately supported, or may be legitimately 
questioned, a showing of continuity of symptomatology 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).  Service connection also is permissible for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, indicates the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

Generally, to establish service connection, a veteran "must 
show (1) a current disability; (2) an in-service 
precipitating disease, injury or event; and (3) nexus between 
the current disability and the in-service events." Disabled 
American Veterans v. Secretary of Veterans Affairs, 419 F.3d 
1317, 1318 (Fed. Cir. 2005) (citing Epps v. Gober, 126 F.3d 
1464, 1468 (Fed. Cir. 1997)).

In this case, during his RO hearing and in various written 
statements, the veteran has contended that, while serving 
aboard the S.S. Richard J. Oglesby, his eye was hit by a 
shell during a practice firing mishap, after which he was 
treated by the ship's purser as no physician was on board.  
The service medical records (SMRs) do not contain any 
notations regarding an eye injury, and the veteran's eyes 
were noted to be normal with 20/20 vision on the October 1947 
separation examination.  However, the veteran has asserted 
that he cheated on the separation examination by reading with 
his right instead of left eye because he was anxious to get 
home, particularly since his infant daughter had died shortly 
before.

Although there is no contemporaneous, service medical 
evidence supporting the veteran's assertions as to in-service 
eye injury, there is post-service, lay  evidence supporting 
the occurrence of this event.  Specifically, a May 1997 
"buddy statement" from "R.W." states that he was stationed 
with the veteran on the Oglesby in 1944, at which time the 
veteran was hit in the eye with a shell.  In addition, the 
service personnel records indicate that the veteran served on 
the Oglesby at this time.  Thus, as the Board found in its 
September 2004 remand, the lay statements of the veteran and 
his buddy as to in-service injury aboard the Oglesby are 
credible and consistent with the circumstances of the 
veteran's service and tend to show injury in service.  As the 
record also includes evidence of a post-service eye problems 
that ultimately resulted in enucleation of the veteran's left 
eye, the only remaining issue is whether the veteran has 
current left eye disability as a residual of the in-service 
left eye injury.

This issue was addressed in a June 1984 letter from Dr. 
"A.K."  She wrote that the purpose of her examination was 
to determine whether the veteran's left eye disorder could be 
due to in-service trauma.  Her examination found that the 
veteran had corneal decompensation, iris atrophy, aphakia 
probably due to lens rupture followed by reabsorption of the 
lens cortex, and increased intraocular pressure, all 
resulting in very poor vision.  Dr. "A.K." found that these 
examination results were "consistent with old blunt trauma 
on the left," and the history of trauma related by the 
veteran "could be responsible for his eye condition."  The 
examiner did not specify whether she had reviewed any of the 
veteran's records in reaching her conclusion.

In addition, in the report of a May 2001 VA examination for 
the purpose of special monthly compensation, the VA physician 
did not specify whether he had reviewed the claims file.  
However, his notations that were no service medical records 
supporting the veteran's claim, but that there was a 
statement from a former shipmate, as well as one from the 
veteran's private eye doctor, are consistent with evidence 
then included in the claims file.  The examiner also noted 
that the veteran had had surgical enucleation of his left eye 
8 years previously.  The VA examiner recounted the history of 
the in-service injury as told to him by the veteran.  His 
impression, in pertinent part, was enucleated left eye from 
an injury experienced as a gunner during service.  In 
explaining the basis for this assessment, the examiner 
offered that the veteran's detailed history regarding the in-
service eye injury was "most credible" and "very 
reasonable," and that the veteran's actions were not 
atypical of a veteran masking physical impairment to leave 
service.  He added that the veteran "appears to have had a 
most severe loss associated with his military service in 
World War II and his story is most believable and consistent 
with the actions of a very young man wanting to return home 
after service in World War II."

The Board also notes that the only additional post-service 
medical evidence relevant to the claim is a February through 
March 1954 VA hospital treatment summary.  In that document, 
it is noted that the veteran came to the hospital due to 
blurred vision in his left eye for the previous six years.  
The veteran also indicated at that time that he first noticed 
the vision in his left eye was not as clear as in his right 
at the time of discharge from service and it had gotten 
progressively worse since then.  The veteran denied redness, 
irritation, and ocular pain.  On examination, there were some 
abnormalities of the left eye, such as such as 20 "mutton-
fat, greasy endothelial deposits" and a suggestion of 
rubeosis of the Iris with some increased vascularity.  There 
was an extensive search for possible etiology, but, as the 
laboratory work-up was negative except for a positive 
tuberculosis test, no opinion as to etiology of the eye 
abnormalities was noted.

Thus, pertinent to the question of medical nexus, the record 
includes statements by both a private physician and a VA 
examiner who each provided opinions that the examination 
findings as to the veteran's left eye were consistent with 
the in-service eye injury that he described.  While these 
conclusions appear to have been based largely on lay 
assertions which the examiners apparently found credible, the 
Board has, likewise, already found such assertions to be 
consistent with the circumstances of the veteran's service.  
Thus, while noting the lack of contemporaneous service 
evidence of eye injury,  Dr. "A.K." and the May 2001 VA 
each rendered an opinion that tends to support the veteran's 
claim for current eye disability as residual of in-service 
injury.  Moreover, at the time of each opinion, there was no 
relevant post-service medical evidence to be considered other 
than the February 1954 VA hospital treatment summary, which 
included findings as to left eye abnormalities and reflect, 
at a minimum, some documentation of continuity of 
symptomatology-such as the veteran's then-contemporaneous 
statements that he had suffered loss of vision for the past 
six years (which would be from shortly after service) and had 
noticed poor vision in the left eye at the time of discharge, 
matters as to which he was competent to testify.  Falzone v. 
Brown, 8 Vet. App. 398, 403 (1995).  While this report does 
not provide any opinion as to etiology of eye disability, to 
the extent that it tends to document the veteran's continuing 
eye problems, it would appear to have provided more support 
for both the private and VA opinions noted above.

Thus, in sum, the records contains credible lay evidence that 
the veteran had an in-service left eye injury, and continuing 
eye problems since that injury that ultimately led to 
enucleation of the left eye.  Moreover, the only medical 
opinions as to a nexus between the in-service left eye injury 
and current left eye disability tend to support the claim; 
significantly, there is no medical evidence or opinion even 
suggesting another etiology for the veteran's eye problems 
and subsequent enucleation.  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one that exists because an 
approximate balance of positive and negative evidence which 
does satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

Given the facts of this case, and with resolution of all 
reasonable doubt in the veteran's favor, the Board finds that 
the criteria for service connection for left eye enucleation 
as a residual of in-service eye injury.  




ORDER

Service connection for left eye enucleation as a residual of 
left eye injury is granted.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


